Citation Nr: 9908054	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for a right 
foot disability (residuals of fracture, right second, third, 
and fourth metatarsals, and the right cuboid and astragalus 
bones with degenerative changes), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from May 1958 to February 
1959.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in October 1993 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

The appellant's right ankle disability is manifested by 
complaints of constant pain and is productive of limitation 
of motion measured as dorsiflexion to 10 degrees, plantar 
flexion to 13 degrees with no varus or valgus angulation of 
the os calcis and degenerative joint disease on x-ray 
examination. 



CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for residuals of fracture, right second, third 
and fourth metatarsals and right cuboid and astragalus with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Codes 5010-5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to an 
increased disability evaluation for a right foot disability 
(residuals of fracture, right second, third, and fourth 
metatarsals, and the right cuboid and astragalus bones with 
degenerative changes), well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The appellant's assertions 
regarding an increase in severity of this disability is 
deemed adequate to well ground this claim.  c.f. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Factual Background

In July 1959, the RO granted service connection for residuals 
of fracture, right second, third and fourth metatarsals and 
right cuboid and astragalus bones and assigned a 10 percent 
disability evaluation effective from February 3rd, 1959.  The 
rating board noted that the appellant was involved in an 
automobile accident in November 1958 during which he 
sustained multiple injuries including those noted above.  On 
VA examination in May 1959, there was slight limitation of 
motion of the right ankle with complaints of constant 
discomfort.  There was considerable blueness of the skin of 
the right foot with pulsation and circulation found to be 
within normal limits.

In October 1991, the RO increased the evaluation for 
residuals of fracture, right second, third and fourth 
metatarsals and right cuboid and astragalus bones to the 20 
percent level effective from August 13th, 1991.  The rating 
board noted that the appellant had received continuing 
outpatient treatment for complaints of pain in both feet and 
on VA examination in September 1991, the appellant's pain 
complaints were worse on the right.  On examination the 
appellant could dorsiflex the right foot approximately 10 
degrees without pain and plantar flex approximately 20 
degrees.  He was not able to pronate or supinate the right 
foot without pain.  There was tenderness, both medially and 
laterally over the right foot in the ankle region.  There was 
very mild swelling and x-ray examination revealed the 
presence of moderate cartilage loss along the lateral aspect 
between the talus and lateral malleolus.  These findings were 
considered to be consistent with mild to moderate 
degenerative changes.  It was further noted that the 
appellant had a significant limp caused by pain in the right 
foot.  Based upon the above findings, the rating board 
concluded that the appellant's right ankle disorder was 
characterized by marked limitation of motion and as such 
warranted a 20 percent disability evaluation.

VA outpatient treatment reports dated from 1994 to 1997 
reflect that the appellant was seen on a continuing basis for 
complaints of bilateral ankle pain as well as other 
nonrelated disabilities.  

In October 1997, the appellant offered testimony at a video 
hearing held before the undersigned Acting Member of the 
Board.  The appellant testified that he could not put any 
weight on his right ankle and that he essentially had no 
movement in the ankle.  He indicated that he required the use 
of crutches for walking and had difficulty sleeping due to 
the ankle pain.  He further noted that he had special shoes 
and that he did exercises in an effort to strengthen the 
ankle.

In January 1998, a VA examination was conducted.  The 
appellant reported that he had to use crutches to ambulate 
over the past 3 1/2 years and the he believed his condition had 
increased in severity.  He indicated that the constant pain 
prevented him from walking and that he could not ambulate 
beyond 200 yards.  He stated that the pain was worse with 
ambulation and damp weather and that he had increased 
fatigability.  He further noted that he suffered falls 
secondary to his painful feet.  He reported that he was 
prescribed a wheelchair for use around the house and 
specially molded shoes in an effort to alleviate his 
discomfort.  On physical examination the second and third 
toes were noted have hammer toe deformities.  The great toe 
was noted to lie out of position or alignment with the other 
toes.  There was decreased sensation to light touch as well 
as pinprick over the right foot and the right ankle to the 
mid-calf level.  The appellant reported pain upon 
dorsiflexion and plantar flexion of the right foot.  The 
right ankle dorsiflexion was to 0 degrees and plantar flexion 
was to approximately 10 degrees with passive motion and 5 
degrees with active motion.  Pain was noted with any 
manipulation of the ankle and the bottom of the right foot 
revealed calluses over the area of the great toe and lateral 
aspect of the foot.  It was noted that the appellant required 
some kind of assistive device for ambulation and he was 
unable to stand for longer than 2 to 3 minutes.  X-ray 
examination revealed hypertrophic spurring and areas of bony 
bridging between the medial malleolus and the talus.  There 
was moderate degenerative narrowing of the anterior 
tibiotalar joint space and a small bony ossicle inferior to 
the lateral malleolus.  The diagnosis was mild to moderate 
degenerative joint disease of the right ankle.

In February 1998, the appellant underwent VA orthopedic 
examination.  The appellant reiterated his complaints 
involving pain in the right ankle and further noted that he 
utilized hot water to alleviate the pain.  On physical 
examination the examiner noted that there was evidence of 
painful motion.  There was no edema, effusion or instability.  
There was weakness and tenderness but no redness, heat or 
abnormal movement.  There was guarding of movement and it was 
noted that the appellant had difficulty getting out of a 
chair.  He was noted to have a "hopping-type gait" even 
with crutches and that he wore special orthopedic shoes.  The 
right ankle range of motion was dorsiflexion to 10 degrees 
and plantar flexion to 13 degrees with no varus or valgus 
angulation of the os calcis.  The diagnosis was post-
traumatic degenerative joint disease of both ankles and 
marked limitation of function due to pain.  The examiner 
further commented that while there was weakened movement 
there would likely not be any additional loss of motion 
during flare-ups, or weakened movement or excess 
fatigability.  In addition, the examiner stated that the 
right ankle was not ankylosed and that the hammer toes were 
not related to the service-connected ankle fracture.

Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

In this case, the appellant's residuals of fracture, right 
second, third and fourth metatarsals and right cuboid and 
astragalus bones with degenerative changes are evaluated as 
limitation of ankle motion pursuant to Codes 5010-5271, which 
provides that a moderate limitation of motion warrants a 10 
percent disability evaluation.  A marked limitation of motion 
warrants a 20 percent disability evaluation which is the 
maximum evaluation available under Code 5271.  To establish 
entitlement to a higher evaluation, there must be evidence of 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  See 
Codes 5270, 5272.

After careful review of the evidence of record, the Board 
concludes that the evidence of record weighs against a 
finding of entitlement to an evaluation in excess of 20 
percent for the right ankle disorder.  The objective findings 
on VA examinations in January and February 1998, as noted 
above, reflect the presence of a measured loss of motion in 
the right ankle.  While the loss in range of right ankle 
motion was approximately 10 degrees of dorsiflexion and 32 
degrees of plantar flexion, equating to a marked limitation 
of motion, there is no evidence of right ankle ankylosis to 
support entitlement to an evaluation in excess of the current 
20 percent rating.  The appellant's constellation of 
symptomatology including complaints of constant pain, 
occasional swelling, tenderness and the need for crutches or 
a wheelchair for ambulation are deemed to be consistent with 
the identified limitation of motion and are found to reflect 
a degree of functional impairment equivalent to a marked 
limitation of ankle motion.  

As noted above, to establish entitlement to a disability 
evaluation in excess of 20 percent for the right ankle 
disability there must be evidence of ankylosis.  The evidence 
in this case simply does not demonstrate the requisite 
manifestations, specifically ankylosis of the ankle joint, to 
support entitlement to an evaluation in excess of 20 percent.  
While the severity of the right ankle disability is 
acknowledged, the Board concludes that the level of 
impairment is appropriately evaluated by the current 
evaluation in view of the lack of findings to establish 
ankylosis.  As above, the current evaluation is determined by 
consideration of the overall disability picture demonstrated 
by the record to arrive at the appropriate level of 
functional impairment such to provide for fair compensation 
in this case.  In so doing, the Board has carefully 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain.  In this regard, 
the Board notes that the VA orthopedic examiner in February 
1998, noted that the marked limitation of function of the 
right ankle was due to pain and that there would likely not 
be any additional loss of motion during flare-ups, or 
weakened movement or excess fatigability.

The Board further notes that there is no evidence to 
establish that the disability picture presented by the right 
ankle disorder is extraordinary and so exceptional in nature 
to render the regular schedular criteria inapplicable.  See 
38 C.F.R. § 3.321 (1998).

In reaching the above conclusion, the Board has carefully 
considered the appellant's statements and testimony in 
support of his claim; however, these assertions are found to 
be outweighed by the objective medical findings of record.  
The favorable evidence of record in this case has not been 
shown to approximate the evidence against the appellant's 
claim and therefore the doctrine of the benefit of the doubt 
is not for application.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


